DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9-11, 19, 20, 27, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the recitation of “width of pulses within the time domain data signal” at lines 1-2 is vague and indefinite because it is unclear of how the pulses are interrelated with the time domain signal? Similar problem exists for the same recitations recited in claims 9, 19 and 27.
	Regarding claim 4, the recitation of “the CA is selected to configure the CA” at line 1 is vague and indefinite because it is unclear of how it is selected to configure itself? Similar problem exists for the same recitation recited in claims 11, 20 and 28.
	Regarding claim 30, the recitation of “the available bandwidth” at line 1 lacks antecedent basis. It appears that claim 30 further defines the limitations of claim 29. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 14-15, 18-20, 23 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezri et al (US 2018/0337811).
Regarding independent claim 1, Ezri, as shown in figure 7, teaches an apparatus and method of wireless communication, comprising: generating a frequency domain data signal from a discrete Fourier transform (DFT) based on a data signal provided for the wireless communication (72 and [0040], “modulation scheme including cyclic extension and frequency-domain filtering according to an embodiment of the present invention” and [0083], “a discrete Fourier transform DFT 72”); adding a cyclic affix (CA) to the frequency domain data signal to provide a CA augmented frequency domain data signal (74 and [0083], “a cyclic extension 74 is applied followed by filtering 76”); and generating a time domain data signal for wireless communication from an inverse discrete Fourier transform (IDFT) based on the CA augmented frequency domain signal, wherein the CA added to the frequency domain signal is configured for peak to average power ratio (PAPR) shaping with respect to the time domain data signal (78 
Regarding independent claim 8, the claim is a corresponding apparatus claim and recites similar subject matter and therefore, similar rationale is applied as for claim 1. Ezri further teaches the method steps can be performed by a processor to execute the instructions stored on non-transitory computer-readable medium ([0039] and [0030]). 
Regarding independent claim 15, Ezri, as shown in figure 7, teaches an apparatus and method of wireless communication, comprising: generating a frequency domain data signal from a discrete Fourier transform (DFT) based on a data signal provided for the wireless communication (72 and [0040], “modulation scheme including cyclic extension and frequency-domain filtering according to an embodiment of the present invention” and [0083], “a discrete Fourier transform DFT 72”); applying pulse-shaping filtering to the frequency domain signal to generate a pulse- shaped frequency domain data signal (76 and [0083], “a cyclic extension 74 is applied followed by filtering 76”); and generating a time domain data signal for wireless communication from an inverse discrete Fourier transform (IDFT) based on the pulse-shaped frequency domain signal, wherein the pulse-shaping filtering is configured for peak to average power ratio (PAPR) shaping with respect to the time domain data signal (78 and [0083], “IFFT is applied 78, followed by addition of CP 80 and D2A conversion 82 to provide [tilde over (x)](t). The output x(t) is a signal with reduced PAPR”).
Regarding independent claim 23, the claim is a corresponding apparatus claim and recites similar subject matter and therefore, similar rationale is applied as for claim 
Regarding dependent claims 2, 9, 19 and 27, Ezri further teaches wherein the CA is configured to reduce a width of pulses within the time domain data signal. See [0079] and [0081] - [0083].
Regarding dependent claims 3, 10, 20 and 28, Ezri further teaches wherein the CA is configured to reduce overlap between the pulses within the time domain data signal. See [0079] and [0081] - [0083], although Ezri does not explicitly teaches to reduce overlap between the pulse, adding CA inherently separate and space out the pulses and thus, reduce overlapping of the pulses.
Regarding dependent claims 4 and 11, Ezri further teaches wherein the CA is selected to configure the CA to provide the PAPR shaping. See  [0079] and [0081] - [0083].
Regarding dependent claims 7 and 14, Ezri further teaches further comprising: applying pulse-shaping filtering to the CA augmented frequency domain signal prior to generating the time domain data signal, wherein the pulse-shaping filtering is configured for PAPR shaping with respect to the time domain data signal. See fig. 7, 76 and [0083] “a cyclic extension 74 is applied followed by filtering 76”.
Regarding dependent claims 18 and 26, Ezri further teaches further comprising: applying a cyclic affix (CA) to the frequency domain signal prior to generating the time domain data signal to provide a CA augmented frequency domain data signal, wherein the CA added to the frequency domain is configured for PAPR shaping with respect to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 16, 17, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ezri et al (US 2018/0337811) in view of Levinbook et al (US 2020/0204421), Schell et al (US 2008/0187072) or Schmitt et al (US 2019/0018098).
Regarding dependent claims 16, 17, 24 and 25, Ezri teaches all subject matter claimed except to further teach wherein the pulse-shaping filtering uses a pulse- shaping filter with a fast-decaying time-domain tail (claims 16 and 24) or wherein the pulse-shaping filter comprises a Hanning filter (claims 17 and 25). However, using a pulse- shaping filter with a fast-decaying time-domain tail or Hanning filter or filter with Hanning algorithm is notoriously well-known in the art of digital communications for pulse shaping. For examples, Levinbook, Schell or Schmitt, from the same field of endeavor, teaches such type of filters. See Levinbook: [0165], Schell: [0047] or Schmitt: [0023] and [0036]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaping filter (fig. 7, 74 and 76) of Ezri by employing the teachings as taught by Levinbook, Schell or Schmitt so as to use fast-decaying time-domain tail or Hanning filter for pulse shaping filter. Such modification would not involve any inventive feature since it is just a matter of design option to use an alternative and well-known filter type for shaping pulse.


Allowable Subject Matter
Claims 5, 6, 12, 13, 21, 22, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Muharemovic et al (US 2008/0075184), Haartsen (US 2008/0075191) and Sun et al (US 2019/0020522) are cited because they are pertinent to the method and apparatus for PAPR reduction. However, none of the cited references teaches or suggests the further arrangements of determining expanded bandwidth available for shaping the time domain data signal; and selecting a length of the CA based at least in part on the expanded bandwidth as recited in claims 5, 6, 12, 13, 21, 22, 29 and 30.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636